UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21891 Cheswold Lane Funds (Exact name of registrant as specified in charter) 100 Front Street West Conshohocken, PA 19428 (Address of principal executive offices) (Zip code) Colleen Quinn Scharpf Cheswold Lane Asset Management, LLC 100 Front Street West Conshohocken, PA 19428 (Name and address of agent for service) Registrant's telephone number, including area code: (610) 940-5330 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Item 1. Report to Stockholders. Semi-Annual Report June 30, 2011 (Unaudited) Cheswold Lane International High Dividend Fund Table of Contents June 30, 2011 Portfolio Characteristics 1 Schedule of Investments 3 Financial Statements 7 Financial Highlights 10 Notes to the Financial Statements 11 Annual Renewal of Investment Advisory Agreement 17 Expense Example 19 Other Information 20 This report has been prepared for shareholders and may be distributed to others only if preceded or accompanied by a current prospectus. Except for historical information, the matters discussed in this report may constitute forward-looking statements.These include any predictions, assessments, analysis or outlooks for individual securities, industries, market sectors and/or markets.These statements involve risks and uncertainties.In addition to the general risks described for the Fund in the current prospectus, other factors bearing on these statements include the accuracy of the Adviser's forecasts and predictions, and the appropriateness of the investment programs designed by the Adviser to implement its strategies efficiently and effectively.Any one or more of these factors, as well as other risks affecting the securities markets and investment instruments generally, could cause the actual results of the Fund to differ materially as compared to applicable benchmarks. Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2011 Cheswold Lane International High Dividend Fund Portfolio Characteristics June 30, 2011 Investments by Industry (unaudited) (As a Percentage of Long-term Investments) Agriculture % Apparel Auto Manufacturers Banks Beverages Chemicals Diversified Financial Services Engineering & Construction Food Food Service Healthcare - Services Household Products / Wares Insurance Iron / Steel Machinery - Construction & Mining Mining Miscellaneous Manufacturing Office / Business Equipment Oil & Gas Oil & Gas Services Pharmaceuticals Real Estate Retail Telecommunications Total % See accompanying notes to financial statements. 1 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2011 Cheswold Lane International High Dividend Fund Portfolio Characteristics (Continued) June 30, 2011 Investments by Country (unaudited) (As a Percentage of Long-term Investments) Australia % Austria France Germany Hong Kong Ireland Italy Japan Netherlands Singapore Spain Switzerland United Kingdom Total % See accompanying notes to financial statements. 2 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2011 Cheswold Lane International High Dividend Fund Schedule of Investments June 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 99.3% CONSUMER DISCRETIONARY 17.2% Casino Guichard-Perrachon S.A. $ Compass Group PLC David Jones Ltd. Honda Motor Co., Ltd. Marks & Spencer Group PLC Toyota Motor Corp. Yue Yuen Industrial Holdings Ltd. CONSUMER STAPLES 21.1% British American Tobacco PLC Coca-Cola Amatil Ltd. Henkel A.G. & Co. KGaA Nestle S.A. Pernod-Ricard S.A. Unilever NV ENERGY 20.0% BG Group PLC BP PLC ENI SpA 86 Inpex Corp. Modec, Inc. Noble Corp. Royal Dutch Shell PLC A Shares Technip S.A. Transocean Ltd. Woodside Petroleum Ltd. FINANCIALS 14.3% AXA S.A. BNP Paribas Deutsche Bank AG Governor & Co. of the Bank of Ireland* HSBC Holdings PLC ING Groep NV* MS&AD Insurance Group Holdings ORIX Corp. Oversea-Chinese Banking Corp. Ltd. Tokio Marine Holdings, Inc. HEALTH CARE 4.9% Fresenius Medical Care AG & Co. KGaA See accompanying notes to financial statements. 3 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2011 Cheswold Lane International High Dividend Fund Schedule of Investments (continued) June 30, 2011 (Unaudited) Number of Shares Value Roche Holding AG $ INDUSTRIALS 8.0% Chiyoda Corp. Fraser and Neave Ltd. Siemens AG Toyo Engineering Corp. INFORMATION TECHNOLOGY 3.3% Canon, Inc. Konica Minolta Holdings, Inc. MATERIALS 7.1% Air Liquide S.A. Air Water, Inc. BHP Billiton Ltd. Rio Tinto Ltd. Sumitomo Chemical Co., Ltd. Voestalpine AG TELECOMMUNICATION SERVICES 3.4% Telefonica S.A. Vodafone Group PLC TOTAL COMMON STOCKS (Cost $25,193,359) Principal Amount Value SHORT-TERM INVESTMENT 0.0% Variable Rate Demand Deposit $ UMB Bank Money Market Fiduciary, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $12,281) See accompanying notes to financial statements. 4 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2011 Cheswold Lane International High Dividend Fund Schedule of Investments (continued) June 30, 2011 (Unaudited) TOTAL INVESTMENTS (Cost $25,205,640) 99.3% $ Other Assets Less Liabilities 0.7% NET ASSETS 100.0% $ * Non-income Producing † Indicates yield as of June 30, 2011 See accompanying notes to financial statements. 5 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2011 Cheswold Lane International High Dividend Fund Schedule of Investments (Continued) (Unaudited) FOREIGN CURRENCY CONTRACTS OPEN AT JUNE 30, 2011 Contract Amounts Currency Unrealized Settlement Date Receive Deliver Value Gain/(Loss) July 1, 2011 8 USD 7 CHF $
